DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            				            Allowable Subject Matter
2.  	Claims 1, 2, 4-5, 29-32 allowed.
                                                                          Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance:
4. 	Regarding Claims 1, 2, 4-5, the prior art failed to disclose or reasonably suggest at least a force of the selected micro devices with the donor substrate; selectively blocking, with a shadow mask, non-selected micro devices from the laser; aligning the shadow mask with a receiver substrate or the donor substrate depending on a direction of the laser; and applying a raster scan or a step-and-repeat process to cover an entire intended area on the receiver substrate.

5. 	Regarding Claims 29-30, the prior art failed to disclose or reasonably suggest at least aligning selected micro devices in a donor substrate with the system substrate; reducing, with a laser, a force of the selected micro devices with the donor substrate; selectively blocking, with a shadow mask, non-selected micro devices from the laser; and aligning the shadow mask with a receiver substrate or the donor substrate depending on a direction of the laser, wherein the laser covers either the receiver substrate or the donor substrate fully.

6. 	Regarding Claims 30-31, the prior art failed to disclose or reasonably suggest at least reducing, with a laser, a force of the selected micro devices with the donor substrate; selectively blocking, with a shadow mask, non-selected micro devices from the laser; aligning the shadow mask with a receiver substrate or the donor substrate depending on a direction of the laser; and adding a layer with a higher laser absorption rate to a force modulation element for improving a heat transfer from the laser. 

Remarks:
The closest prior arts are Kasuga et al., (US 7127810 B2), and Asada, US 6239496 B1. However, none of the reference teaches or suggest the claimed invention, for instance “......a force of the selected micro devices with the donor substrate; selectively blocking, with a shadow mask, non-selected micro devices from the laser; aligning the shadow mask with a receiver substrate or the donor substrate depending on a direction of the laser; and applying a raster scan or a step-and-repeat process to cover an entire intended area on the receiver substrate, as recited in the claim.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899